DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 07/01/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments that claim 1 no longer invokes 112(f) are persuasive because the generic placeholder “units” are modified by sufficient definite structure (i.e., the processor), and thus, no longer meeting the 3-prong test.
Regarding claim 16, Applicant has not clarified why the claimed limitations do not invoke 112(f). According to MPEP 2181, 35 USC 112(f) is applicable to a claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f). Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” with specific structure, with careful consideration that no new matter is introduced.
Applicant’s arguments, with respect to claims rejections under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the rejections. Accordingly, the rejection of claims 1, 2, 4-5 and 8-16 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1, 15 and 16, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. In particular, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the plurality of first transmission destinations are obtained by selecting from a plurality of original transmission destinations and copying the selected original transmission destinations, and wherein, when there is a mismatch between the plurality of original transmission destinations and the plurality of first transmission destinations, the processor determines that the information fails to be transmitted, and sets, as the at least one second transmission destination, a transmission destination for which the mismatch is present.”
It follows that claims 2, 4-6, and 8-14 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675